     Case 3:20-cv-00745-X Document 13 Filed 04/13/21                Page 1 of 3 PageID 74




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

WELLS FARGO BANK, N.A., AS                         §
TRUSTEE FOR THE POOLING AND                        §
SERVICING AGREEMENT DATED AS                       §
OF APRIL 1, 2004 ASSET BACKED                      §       Civil Action No. 3:20-cv-745-X
SECURITIES CORPORATION HOME                        §
EQUITY LOAN TRUST 2004-HE2 ASSET                   §
BACKED PASS-THROUGH                                §
CERTIFICATES, SERIES 2004-HE2,                     §
                                                   §
     Plaintiff,                                    §
                                                   §
v.                                                 §
                                                   §
GEORGE E. DIXON                                    §
                                                   §
     Defendant.                                    §

                       PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES

        COMES NOW Plaintiff Wells Fargo Bank, N.A., as Trustee for the Pooling and

Servicing Agreement Dated as of April 1, 2004 Asset Backed Securities Corporation Home

Equity Loan Trust 2004-HE2 Asset Backed Pass-Through Certificates, Series 2004-HE2 (“Wells

Fargo” or Plaintiff”) and files this its Motion for Attorneys’ Fees, and respectfully shows as

follows:

        1.        On October 10, 2019, Plaintiff filed its Original Complaint (“Complaint”) seeking

a declaration from this Court allowing it to enforce its lien against the Property through

foreclosure that the Defendant George E. Dixon (“Dixon”) divested all of his right, title and

interest in the Property after foreclosure. (ECF No. 1.)

        2.        In the Memorandum Opinion and Order, the Court ordered that Wells Fargo shall

recover from the Defendants costs of court and attorneys’ fees at an amount to be determined by



PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES 12-002076-670                                        PAGE 1
    Case 3:20-cv-00745-X Document 13 Filed 04/13/21                  Page 2 of 3 PageID 75



later motion and order. (ECF Document No. 32.) Plaintiff now presents this its Motion for

Attorneys’ Fees.

        3.      Plaintiff incurred $4,228.80 in reasonable and necessary attorneys’ fees in filing

and prosecuting this suit to enforce its interest in certain real property as a result of Defendants’

default of under the Note and Deed of Trust agreement between the parties. See Exhibit A,

Declaration of Philip W. Danaher. A true and correct copy of the detailed billing statements of

attorneys’ fees is attached hereto as Exhibit B. Accordingly, in this Motion, Plaintiff requests an

award of attorneys’ fees in the amount of $4,228.80, that it has incurred in enforcing its interest

in the subject property as a result of Defendants’ default of under the Note and Deed of Trust

agreement between the parties

        WHEREFORE, PREMISES CONSIDERED, Plaintiff Wells Fargo respectfully requests

that the Court award it its attorneys’ fees in the total amount of $4,228.80, to be recovered from

Defendant George E. Dixon (“Defendant”) as a further obligation owed by Defendants under the

Note and Security Instrument. Plaintiff also prays for all relief, whether at law or in equity to

which it is justly entitled.

                                                      Respectfully submitted,

                                                   By:    /s/ Philip W. Danaher
                                                         MARK D. CRONENWETT
                                                         Texas Bar No. 00787303
                                                         mcronenwett@mwzmlaw.com
                                                         PHILIP W. DANAHER
                                                         Texas Bar No. 24078395
                                                         pdanaher@mwzmlaw.com

                                                   MACKIE WOLF ZIENTZ & MANN, P. C.
                                                   14160 North Dallas Parkway, Suite 900
                                                   Dallas, TX 75254
                                                   Telephone: (214) 635-2650
                                                   Facsimile: (214) 635-2686

                                                   ATTORNEYS FOR PLAINTIFF

PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES 12-002076-670                                         PAGE 2
    Case 3:20-cv-00745-X Document 13 Filed 04/13/21                Page 3 of 3 PageID 76




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was sent on April
13, 2021, upon the following as indicated:

       VIA CERTIFIED MAIL # 9314 7699 0430 0081 3167 07
       George E. Dixon
       153 Meadowcreek Road
       Coppell, Texas 75019
       Defaulting Defendant

                                                    /s/ Philip W. Danaher
                                                   PHILIP W. DANAHER




PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES 12-002076-670                                       PAGE 3
